UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4298


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDDIE BERNARD BRATTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00275-WO-1)


Submitted: August 27, 2021                                  Decided: September 24, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., Greensboro, North Carolina, for Appellant. Matthew G.T. Martin,
United States Attorney, Veronica L. Edmisten, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie Bernard Bratton appeals his conviction by a jury for possession of a firearm

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court

sentenced Bratton to 25 months’ imprisonment and 3 years’ supervised release. On appeal,

Bratton challenges the district court’s denial of his motion to suppress a firearm discovered

by police, the court’s admission of prior crime evidence against him, and the sufficiency

of the evidence supporting the jury’s verdict. We affirm.

       In reviewing a district court’s ruling on a motion to suppress, we examine

conclusions of law de novo and underlying factual findings for clear error. United States v.

Cloud, 994 F.3d 233, 241 (4th Cir. 2021). “Because the district court denied [Bratton’s]

motion to suppress, we construe the evidence in the light most favorable to the

[G]overnment.” United States v. Clarke, 842 F.3d 288, 293 (4th Cir. 2016) (internal

quotation marks omitted).

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. Consistent with the Fourth Amendment, “[a]n officer may stop and

briefly detain a person ‘when the officer has reasonable, articulable suspicion that the

person has been, is, or is about to be engaged in criminal activity.’” United States v.

Montieth, 662 F.3d 660, 665 (4th Cir. 2011) (quoting United States v. Hensley, 469 U.S.

221, 227 (1985)). “Reasonable suspicion is a commonsense, nontechnical standard that

relies on the judgment of experienced law enforcement officers, not legal technicians.”

United States v. Williams, 808 F.3d 238, 246 (4th Cir. 2015) (internal quotation marks

                                             2
omitted). We “must look at the totality of the circumstances of each case to see whether

the detaining officer has a particularized and objective basis for suspecting legal

wrongdoing.” United States v. Arvizu, 534 U.S. 266, 273 (2002) (internal quotation marks

omitted). “In order to demonstrate reasonable suspicion, a police officer must offer

‘specific and articulable facts’ that demonstrate at least ‘a minimal level of objective

justification’ for the belief that criminal activity is afoot.” United States v. Branch, 537

F.3d 328, 337 (4th Cir. 2008) (quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)).

       “In cases where an informant’s tip supplies part of the basis for reasonable

suspicion, we must ensure that the tip possesses sufficient indicia of reliability.” United

States v. Perkins, 363 F.3d 317, 323 (4th Cir. 2004). Generally, we consider that an

anonymous call provided reliable information to support reasonable suspicion if the call

       provide[d] substantial detail about the individuals and the alleged criminal
       activity it describe[d]; if it disclose[d] the basis of the informant’s
       knowledge; . . . if the informant indicate[d] that [his] report [was] based on
       [his] contemporaneous personal observation of the call’s subject[; and if the
       caller] disclos[ed] information that would enable authorities to identify [him]
       if they deem[ed] it necessary to do so.

United States v. Elston, 479 F.3d 314, 318 (4th Cir. 2007).

       Bratton argues that the investigatory stop was unlawful because the officer did not

have reasonable suspicion that criminal activity was afoot when he first stopped him, and

he contests the legality of the subsequent frisk.         Considering the totality of the

circumstances, we conclude that the officer had reasonable suspicion of criminal activity

when he stopped Bratton. The officer who approached Bratton had received information

about a possible burglary of the location from two callers, one of whom was a neighbor of


                                             3
the residence in question, shortly before his arrival on the scene. The officer was able to

corroborate some of the information provided by the callers, and he witnessed Bratton at

the residence, moving quickly to get into a vehicle. Moreover, Bratton was not completely

compliant with the officer and displayed some evasive behavior. See Wardlow, 528 U.S.

at 124-25 (noting that a defendant’s evasive behavior is a pertinent factor in the reasonable

suspicion analysis). Therefore, the totality of the circumstances supported the officer’s

initial decision to stop Bratton.

       Next, Bratton argues that the district court improperly admitted evidence of a prior

felon-in-possession conviction. We review a district court’s evidentiary rulings for abuse

of discretion. United States v. Burfoot, 899 F.3d 326, 340 (4th Cir. 2018); see United

States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (discussing standard of review).

Federal Rule of Evidence 404(b) “allows admission of evidence of the defendant’s past

wrongs or acts, as long as the evidence is not offered to prove the defendant’s

predisposition toward criminal behavior.” United States v. Sterling, 860 F.3d 233, 246 (4th

Cir. 2017).    Rule 404(b) provides a nonexhaustive list of such appropriate uses of

propensity evidence, including motive, knowledge, intent, lack of accident, and plan. Fed.

R. Evid. 404(b)(2). “To be admissible under Rule 404(b), the evidence must be (1) relevant

to an issue other than the general character of the defendant, (2) necessary to prove an

essential claim or element of the charged offense, and (3) reliable.” Sterling, 860 F.3d at

246. In addition, “[Fed. R. Evid.] 403 demands that the evidence’s probative value not be

substantially outweighed by its unfair prejudice to the defendant.” Id.



                                             4
       Our review of the record confirms that the evidence of Bratton’s prior conviction

for possessing a firearm as a convicted felon meets all the criteria for admissibility under

Rule 404(b). See United States v. Moran, 503 F.3d 1135, 1144 (10th Cir. 2007) (“[T]he

fact that [the defendant] knowingly possessed a firearm in the past supports the inference

that he had the same knowledge in the context of the charged offense.”). Moreover, despite

Bratton’s suggestion to the contrary, the limiting jury instructions eliminated the risk of

unfair prejudice. Thus, the district court did not abuse its discretion in admitting the

challenged evidence.

       Finally, Bratton argues that the evidence was insufficient to prove his possession of

the firearm. We review de novo a challenge to the sufficiency of the evidence. United

States v. Wolf, 860 F.3d 175, 194 (4th Cir. 2017). When a defendant challenges the

sufficiency of the evidence to support a jury verdict, we view the evidence in the light most

favorable to the government and will sustain the verdict if it is supported by substantial

evidence. United States v. Savage, 885 F.3d 212, 219 (4th Cir. 2018). “Substantial

evidence is evidence sufficient for a reasonable jury to find proof beyond a reasonable

doubt of each element of the charged offense.” United States v. Zelaya, 908 F.3d 920, 925

(4th Cir. 2018). A defendant challenging the sufficiency of the evidence “bears a heavy

burden, as appellate reversal on grounds of insufficient evidence is confined to cases where

the prosecution’s failure is clear.” Savage, 885 F.3d at 219 (internal quotation marks

omitted).

       To establish a conviction under § 922(g)(1), the government is required to show:

“(i) that the defendant was a convicted felon at the time of the offense; (ii) that he

                                             5
voluntarily and intentionally possessed a firearm; and (iii) that the firearm traveled in

interstate commerce at some point.” United States v. Adams, 814 F.3d 178, 183 (4th Cir.

2016) (internal quotation marks omitted). The government must also show that the

defendant “knew he had [a prohibited] status when he possessed” the firearm. Rehaif v.

United States, 139 S. Ct. 2191, 2194 (2019). Bratton only challenges the possession

element of this offense.

       A person has constructive possession over contraband if he has “knowledge of the

presence of the contraband” and “ownership, dominion, or control over the contraband or

the premises or vehicle in which the contraband was concealed.” United States v. Herder,

594 F.3d 352, 358 (4th Cir. 2010). Constructive possession may be proven by either direct

or circumstantial evidence, considering the totality of the circumstances surrounding the

defendant’s alleged possession of the item. Id. Here, Bratton kept moving his hand toward

his waistband, and the officer followed his hand and felt a hard, metallic object. The officer

did not see the firearm on the ground until after his struggle with Bratton, and the firearm

appeared near the location of their initial struggle. When viewed in the light most favorable

to the Government, a reasonable jury could infer that Bratton had a firearm in his waistband

and that it fell to the ground during his struggle with the officer. Moreover, Bratton’s

possession of the firearm was corroborated by his own admission to law enforcement that

he possessed the firearm. Thus, there was sufficient evidence to establish Bratton’s

possession of the firearm.




                                              6
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            7